461 F.3d 584
Raja AKHTAR; Mohammad Salman, Petitioners,v.Alberto R. GONZALES, Attorney General of the United States, Respondent.
No. 04-60497.
No. 04-60895.
United States Court of Appeals, Fifth Circuit.
August 17, 2006.

Peter D. Williamson (argued), Williamson & Chaves, Houston, TX, for Akhtar.
Sarfraz Aftab Sharif (argued), Sharif & Associates, Houston, TX, for Salman.
Jennifer Paisner (argued), David V. Bernal, Thomas Ward Hussey, Dir., Margaret Kuehne Taylor, U.S. Dept. of Justice, OIL, Joshua E. Braunstein, U.S. Dept. of Justice, Civ. Div., Imm. Lit., Washington, DC, Caryl G. Thompson, U.S. INS, Attn: Joe A. Aguilar, New Orleans, LA, Sharon A. Hudson, U.S. Citizenship & Imm. Services, Houston, TX, for Gonzales.
Petition for Review of an Order of the Board of Immigration Appeals.
Before HIGGINBOTHAM, DAVIS and STEWART, Circuit Judges.
PER CURIAM:


1
Akhtar's petition for panel rehearing is GRANTED and Respondent's motion to remand both cases is GRANTED. Consequently, both cases are REMANDED to the BIA for further consideration in light of 71 Federal Register 27,585 (May 12, 2006).